DETAILED ACTION
This is in response to applicant's communication filed on 11/18/2022, wherein:
Claim 1, 3, 11, 13-14, 16-19, and 21-27 are pending.
Claim 1, 3, 11, and 13 are amended.
Claim 2, 4-10, 12, 15, and 20 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to pending claim have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 11, 13-14, 16-17, 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (US 20190150082 A1) in view of Kim (US 20210136671 A1).

Regarding claim 1, Kedalagudde discloses a communication method in a vehicle to everything (V2X), comprising: 
receiving, by user equipment (UE), first information transmitted by a network device, the first information being configured to instruct a radio access technology (RAT) authorized to be used by the UE on a PC5 interface (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”); 
wherein the first information is specifically configured to instruct at least one public land mobile network (PLMN) authorized to the UE and the RAT authorized to be used by the UE on the PC5 interface in each of the at least one PLMN (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”).
wherein the network device comprises a policy control device (Fig. 8 and par. 0074 disclose that V2X function 820 providing authorization response for V2X – therefore, the V2X function is a policy control device).
However, the reference is silent on details about wherein the RAT comprises a new radio (NR) technology and an evolved universal mobile telecommunication system territorial radio access (E-UTRA) technology.
Kim discloses wherein the RAT comprises a new radio (NR) technology and an evolved universal mobile telecommunication system territorial radio access (E-UTRA) technology (¶0130-0131; ¶0141 – “If there simply exist two types of PC5 RAT, i.e., LTE and NR, changing (or switching) an RAT used/applied for/to a V2X service into another RAT may correspond to using LTE and then changing it into NR, and vice versa”; provisional application 62539506 on page 12-13; provisional 62541057 on page 13).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Kedalagudde to incorporate various RAT including E-UTRAN and NR from Kim because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide more capability to V2X communication.

Regarding claim 3, the combined teaching of Kedalagudde and Kim discloses the method according to claim 1, wherein receiving, by the UE, the first information transmitted by the network device through a first signaling (Kedalagudde - Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802” – i.e. receiving the first information through a first signaling).

Regarding claim 11, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 13, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 14, the combined teaching of Kedalagudde and Kim discloses the UE according to claim 13, wherein the first signaling comprises a registration accept signaling (Kedalagudde - par. 0077 – “Once the HSS verifies the UE subscription data and features supported, the V2X function 820 may at operation 1308 generate a V2X service authorization response 804. The V2X service authorization response 804 may have a status set to "V2X, service authorized" to the V2X UE 810” which accept the service request from UE – i.e. registration accept).

Regarding claim 16, the combined teaching of Kedalagudde and Kim discloses the UE according to claim 11, however, wherein the processor is further configured to call and run the computer program stored in the memory to: transmit second information to the network device, the second information being configured to instruct an RAT requested to be used by the UE on the PC5 interface (Kim - par. 0120 and 0148 disclose U configured to instruct an RAT requested to be used by the UE on the PC5 interface, supported by provisional 62541057 – page 13-15). Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kedalagudde, and have ability for UE to initiate RAT selection, as taught by Kim because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize various signaling for RAT selection.

Regarding claim 17, the combined teaching of Kedalagudde and Kim discloses the UE according to claim 16, wherein the processor is configured to call and run the computer program stored in the memory to: transmit the second information to the network device through a second data packet; or transmit the second information to the network device through a second signaling (Kim - par. 0120 and 0148 disclose UE configured to instruct an RAT requested to be used by the UE on the PC5 interface – i.e. second signaling, supported by provisional 62541057 – page 13-15). The combined teaching would be obvious for the same reason as in claim 16.

Regarding claim 19, the combined teaching of Kedalagudde and Kim discloses the UE according to claim 17, wherein the second signaling comprises a registration request signaling (Kim - par. 0120 and 0148 disclose UE configured to instruct an RAT requested to be used by the UE on the PC5 interface – i.e. request signaling, supported by provisional 62541057 – page 13-15). The combined teaching would be obvious for the same reason as in claim 16.

Regarding claim 21, the combined teaching of Kedalagudde and Kim discloses the method according to claim 1, wherein receiving, by the UE, the first information transmitted by the network device comprises: receiving, by the UE, the first information transmitted by the network device through a first data packet  (Kedalagudde - Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804” – i.e. first data packet).

Regarding claim 22, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 21, therefore, being addressed as in claim 21.

Regarding claim 23, Kedalagudde discloses a network device, comprising: a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory (Fig. 8 – V2X function 820 and ¶0074 – “the RAN (eNB, gNB) that contains the V2X function 820”) to transmit first information to user equipment (UE), the first information being configured to instruct a radio access technology (RAT) authorized to be used by the UE on a PC5 interface (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”), wherein the first information is specifically configured to instruct at least one public land mobile network (PLMN) authorized to the UE and the RAT authorized to be used by the UE on the PC5 interface in each of the at least one PLMN (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”), wherein the network device comprises a policy control device (Fig. 8 and par. 0074 disclose that V2X function 820 providing authorization response for V2X – therefore, the V2X function is a policy control device).
However, the reference is silent on details about wherein the RAT comprises a new radio (NR) technology and an evolved universal mobile telecommunication system territorial radio access (E-UTRA) technology.
Kim discloses wherein the RAT comprises a new radio (NR) technology and an evolved universal mobile telecommunication system territorial radio access (E-UTRA) technology (¶0130-0131; ¶0141 – “If there simply exist two types of PC5 RAT, i.e., LTE and NR, changing (or switching) an RAT used/applied for/to a V2X service into another RAT may correspond to using LTE and then changing it into NR, and vice versa”; provisional application 62539506 on page 12-13; provisional 62541057 on page 13).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Kedalagudde to incorporate various RAT including E-UTRAN and NR from Kim because doing so would  applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide more capability to V2X communication.

Regarding claim 24, the combined teaching of Kedalagudde and Kim discloses the network device according to claim 23, wherein the processor is configured to call and run the computer program stored in the memory to: transmit the first information to the UE through a first signaling (Kedalagudde - Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802” – i.e. receiving the first information through a first signaling).

Regarding claim 25, the combined teaching of Kedalagudde and Kim discloses the network device according to claim 23, wherein the processor is configured to call and run the computer program stored in the memory to: transmit the first information to the UE through a first data packet  (Kedalagudde - Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804” – i.e. first data packet).

Regarding claim 26, the combined teaching of Kedalagudde and Kim discloses the network device according to claim 23, wherein the processor is further configured to call and run the computer program stored in the memory to: receive second information from the UE, the second information being configured to instruct an RAT requested to be used by the UE on the PC5 interface (Kim - par. 0120 and 0148 disclose U configured to instruct an RAT requested to be used by the UE on the PC5 interface, supported by provisional 62541057 – page 13-15). Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kedalagudde, and have ability for UE to initiate RAT selection, as taught by Kim because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize various signaling for RAT selection.

Regarding claim 27, the combined teaching of Kedalagudde and Kim discloses the network device according to claim 26, wherein the processor is configured to call and run the computer program stored in the memory to: receive the second information from the UE through a second data packet; or receive the second information from the UE through a second signaling (Kim - par. 0120 and 0148 disclose UE configured to instruct an RAT requested to be used by the UE on the PC5 interface – i.e. second signaling, supported by provisional 62541057 – page 13-15). The combined teaching would be obvious for the same reason as in claim 26.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643